Dismissed and Memorandum Opinion filed March 18, 2004








Dismissed and Memorandum Opinion filed March 18, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01451-CV
____________
 
SHANELL RAESHUN CLOUD,
Appellant
 
V.
 
FAMILY TO FAMILY ADOPTIONS, INC., Appellee
 

 
On Appeal from the 328th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
03-CV-130493
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed November 21,
2003.  The clerk=s record was filed on December 15,
2003.  The reporter=s record was filed on December 29,
2003.  No brief was filed.
On February 12, 2004, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before February 27, 2004 , the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 18, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.